The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 30 April 2019.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 6-7, 8, 13-14, 15, 19-20 are rejected under 35 U.S.C. 103 as unpatentable.
There is no art rejection for claims 2-5, 9-12, 16-18.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 8 / 15, the claim recites a method / system / non-transitory computer readable medium, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 15, in part, recites 
 “generating, during a convolution operation of the neural network, multiple panel matrices based on different portions of the input” (mental process), and “successively combining each of the multiple panel matrices with the kernel to generate an output” (mathematical concept).
The limitation “generating, during a convolution operation of the neural network, multiple panel matrices based on different portions of the input”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “generating”, in the limitation citied above could be performed by human mind with possible aid of paper, pen, and calculators (e.g., a human modeler to analyze input data to prepare data matrices for model processing), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  The limitations of “successively combining each of the multiple panel matrices with the kernel to generate an output”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of factorizing / initializing / optimizing matrixes, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional elements: (a) generic computer elements (like a processor, computer readable program code executed by a processor); (b) “receiving an input ….” (insignificant extra solution activity, MPEP 2106.05(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and outputting, as stated in MPEP.2106.05(g), “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 8 / 15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component and to perform data gathering or output is insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-7 / 9-14 / 15-20 are dependent on claim 1 / 8 / 15 and include all the limitations of claim 1 / 8 /15. Therefore, claims 2-7 / 9-14 / 15-20 recite the same abstract ideas. 
With regards to claim 2-7 / 9-14 / 15-20, the claim recites further limitation on data analysis for delivery route selection, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 8, 13-14, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over GINSBURG, et al., US-PGPUB NO.2017/0372202A1 [hereafter GINSBURG] in view of Tan, et. al., “A survey of power and energy efficient techniques for high performance numerical linear algebra operations”, Parallel Computing 40 (2014) 559-573 [hereafter Tan].

With regards to claim 1, GINSBURG teaches 
“A method comprising: receiving an input into a neural network that includes a kernel (GINSBURG, [0036], ‘Convolutional neural networks are distinguished from other artificial neural s by the presence of one or more convolutional layers typically interlieved with non-linear and pooling layers of a standard multi-layer neural network.  … the input for a convolutional layer consists of an image, and each convolutional layer has one or more filters (aka kernels) with a smaller dimensional size than the input image’); generating, during a convolution operation of the neural network, multiple … matrices based on different portions of the input; and successively combining each of the multiple … matrices with the kernel to generate an output (GINSBURG, FIG.1-3,

    PNG
    media_image1.png
    320
    313
    media_image1.png
    Greyscale
)”.
GINSBURG does not explicitly detail “panel matrices”.
However Tan teaches “panel matrices (Tan, FIG.1, p.561, ‘matrix factorizations can be implemented …  (a) Partition a global matrix into a cluster of computing nodes …; (b) perform local diagonal matrix factorizations in each computing node … and communicate factorized local matrices to the other computing nodes for panel matrix solving’)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of GINSBURG and Tan before him or her, to modify the NN convolution processing of GINSBURG to include Panel Matrices as shown in Tan.   
The motivation for doing so would have been for achieving power and energy efficiency (Tan, Abstract). 

With regards to claim 6, GINSBURG in view of Tan teaches 
“The method of Claim 1”
GINSBURG does not explicitly detail “wherein the multiple panel matrices are sized based on a size of the kernel and a compute capacity of the neural network”.
However Tan teaches “wherein the multiple panel matrices are sized based on a size of the kernel and a compute capacity of the neural network (Tan, FIG.1, 2. Background: high performance numerical linear algebra, shows that the panel matrices are based on the data scale which is related to NN capacity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of GINSBURG and Tan before him or her, to modify the NN convolution processing of GINSBURG to include Panel Matrices as shown in Tan.   
The motivation for doing so would have been for achieving power and energy efficiency (Tan, Abstract). 

With regards to claim 7, GINSBURG in view of Tan teaches 
“The method of Claim 1, wherein: the output comprises an output matrix; and successively combining each of the multiple … matrices with the kernel to generate the output comprises: combining a first … matrix of the multiple … matrices with the kernel to generate a first value; storing the first value in a first cell of the output matrix; combining each sequential one of the multiple … matrices with the kernel to generate sequential values; and storing each of the sequential values in a neighboring cell of the output matrix (GINSBURG, FIG.1-3, [0039]-[0043],

    PNG
    media_image2.png
    126
    309
    media_image2.png
    Greyscale
)”
GINSBURG does not explicitly detail “panel matrices”.
However Tan teaches “panel matrices (Tan, FIG.1, p.561, ‘matrix factorizations can be implemented …  (a) Partition a global matrix into a cluster of computing nodes …; (b) perform local diagonal matrix factorizations in each computing node … and communicate factorized local matrices to the other computing nodes for panel matrix solving’)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of GINSBURG and Tan before him or her, to modify the NN convolution processing of GINSBURG to include Panel Matrices as shown in Tan.   
The motivation for doing so would have been for achieving power and energy efficiency (Tan, Abstract). 

Claims 8, 13-14, 15, 19-20 are substantially similar to claims 1, 6-7. The arguments as given above for claims 1, 6-7 are applied, mutatis mutandis, to claims 8, 13-14, 15, 19-20 0, therefore the rejection of claims 1, 6-7 are applied accordingly.



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128